DETAILED ACTION
Claims 1 – 21 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note on Claim Dependencies
Examiner notes that claim 17 currently depends from claim 3. Based on the structure of dependency it appears that claim 17 could likely depend properly from claim 13. 
Regardless, Examiner would appreciate either an affirmation that claim 17 is to properly depend as recited from claim 3 or positive amendment if claim 17 is to properly depend from claim 13 or the like.
For purpose of initial examination claim 17 will be treated as depending from claim 3 as recited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 (with dependent claims 2-12 and 17), recites the limitations “a controller” in line 12 and “a controller for determining the rate and degree of heat loss of the concrete test specimen” in line 15. This cause an antecedent basis issue for these limitations in the claim.
Specifically, based on the antecedent basis as claimed it is unclear if the two structures of “a controller” may be the same or must be distinct. As best understood for purpose of examination and based on the specification (see instant publication US 20200166417 at [0042-43]) it appears a single controller is desired.
However, positive in claim recitation of proper antecedent basis such that the metes and bounds of the claimed limitations are clear is required.

Claim 9 recites the limitation “the insulation material” (please note that currently claim 9 depends from claim 1 not from claim 8 which recites an insulation material).
There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction of either the dependency or the claimed language is required.

Claim 12 recites the limitation “the lid” in line 4 and “an enlarged-diameter flange” also in line 4.
There is insufficient antecedent basis for “the lid” limitation in the claim and an antecedent basis issue with a second recital of “an enlarged-diameter flange” which causes 
As best understood based on the specification and drawings and for purpose of examination “the lid” will be consider as “a lid” and both lid and chamber structures will be considered as having a flange such that a first and second enlarged-diameter flange will be considered as limited by.
However, positive in claim recitation of proper antecedent basis such that the metes and bounds of the claimed limitations are clear is required.

Claim 13 (with dependent claims 14-16) recites the limitation "the temperature resistance detectors" in the 5th line of indent “c.”. There is insufficient antecedent basis for this limitation in the claim.
Specifically, it is unclear whether “the temperature resistance detectors” must be the same structures as “a plurality of temperature sensors”. The use of the phrase “further wherein the” appears to indicate that the temperature resistance detectors are the same as the plurality of temperature sensors. As such it is unclear if the plurality of temperature sensors may be any type of temperature sensors (thermocouples etc.) or whether these sensors must be resistive detectors.
As such, for purpose of examination and as best understood the temperature resistance detectors will be considered as the plurality of temperature sensors which as initially recited are not so limited.
However, positive in claim recitation of proper antecedent basis such that the metes and bounds of the claimed limitations are clear is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Radjy (US 20170343527) in view of Bois et al. (US 20130192382; hereinafter Bois).

Regarding claim 1, Radjy teaches an adiabatic concrete calorimeter (abstract; [0084]), comprising:
a. a thermal chamber (400; see fig. 4A); 
b. a heat well subassembly (at least 460 and constituent components) for being positioned in the thermal chamber (see figs. 4A-B) and defining an insulation space (small volume of air 455 separates 460 and 400; [0061]; see also 664; [0079]; fig. 6) between interior walls of the 
i. a test cylinder container (460) for being positioned in the thermal chamber (see figs. 4A-B);  
[]
c. a plurality of temperature sensors (at least the plurality of sensors 109/409/489 which may be temperature sensors - [0066] in view of [0036] which teaches that “one or more sensors 109, which may include … temperature sensors”; see also fig. 2A; see also heat flow sensors 108/408/488) positioned [] for sensing the temperature of the concrete test specimen ([0058] teaches that the sensors 109 produce data –temperature data- related to “the concrete mixture”; see at least figs. 2A and 4B showing positioning), and transmitting temperature data from the temperature sensors to a controller ([0058] teaches that this data is transmitted to at least the prediction module; see at least fig. 2A showing this data flow); 
[]
e. a controller (at least 156; see also 500; figs. 1B, 2B and 5; see 112(b) section above) for determining the rate and degree of heat loss of the concrete test specimen based on temperature data transmitted from the temperature sensors ([0055-58]) [] and 
f. a data store (at least 502/178/296; see figs. 5, 1B and 2B) for recording and storing data transmitted to and from the controller (see [0069-78]; se figs. 1B, 2B and 5 showing data flow in view of [0077]).
Radjy does not directly and specifically state regarding ii. a test cylinder mold adapted to be positioned in the test cylinder container for defining the shape of a concrete test specimen formed in the test cylinder mold; the plurality of temperature sensors positioned on an inner 
However, Bois teaches measuring properties of cement calorimetrically (abstract; [0063]) with a mold defining a shape of the cement (10/20; [0032]; [0063]; [0047]; see fig. 1A) having temperature sensors ([0031] “the device comprises one or more … temperature sensors”) on the inside of the mold ([0057] “Complementary sensors, for example ... temperature ... sensors, may be provided inside the mold 10”) where heating devices may be positioned on a confinement enclosure for heating/regulating the curing of the sample (at least 15/16; [0139]; [0049-50]; see also fig. 2; and [0072]) such that the measurement data from the temperature sensors is used/output to control the heaters to maintain the cement sample’s heat (see at least [0116] “applying a set temperature value such that the temperature of the heating collar ... is always equal to the temperature of the cement, a temperature measured by means of measurement sensors such as thermocouples”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the concrete calorimeter of Radjy with the specific knowledge of using the cement calorimetric device having specific placement of the sensors inside a mold for the sample cement and having heating devices for controlling the heat of the sample cement based on data from the temperature sensors of Bois. This is because such a mold/sensor/heating device arrangement allows for determining specific parameters regarding the cure of the shaped cement such as heat of hydration vs. progression of chemical reactions 

Regarding claim 2, Radjy teaches that the plurality of temperature sensors are positioned along a vertical extent of the surface (see at least fig. 4B).
Radjy does not directly and specifically state regarding the sensors being positioned on the test cylinder container (teaching the sensors on a vertical surface of the thermal chamber as cited above).
However, Bois teaches positioning the sensors in the mold ([0057]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the concrete calorimeter of Radjy with the specific knowledge of using the cement calorimetric device having specific placement of the sensors with respect to a container for the sample of Bois. This is because such an arrangement allows for accurately determining specific parameters regarding the cure of the shaped cement such as heat of hydration vs. progression of chemical reactions (see at least [0128] of Bois). This is important in order to provide an end user with information regarding the cement/concrete strength and cure progression.

Regarding claim 3, Radjy teaches that the plurality of sensors define zones in which selected ones of the sensors transmit data to the controller reflecting the temperature of the concrete test specimen in the defined zones (see figs. 4C and 4D showing that the various sensors may be in upper and lower portions/zones of the column of concrete specimen; see [0064-66]).

Regarding claim 4, Radjy teaches that the sensors are spaced in a plurality of vertical tiers at 90 degree angles to each other (see at least figs. 4C and 4D).
Radjy does not directly and specifically state regarding the sensors being around an inner side wall of the test cylinder container (teaching the sensors on the thermal chamber as cited above).
However, Bois teaches positioning the sensors in the mold ([0057]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the concrete calorimeter of Radjy with the specific knowledge of using the cement calorimetric device having specific placement of the sensors with respect to a container for the sample of Bois. This is because such an arrangement allows for accurately determining specific parameters regarding the cure of the shaped cement such as heat of hydration vs. progression of chemical reactions (see at least [0128] of Bois). This is important in order to provide an end user with information regarding the cement/concrete strength and cure progression.

Regarding claim 18, Radjy teaches a method of determining heat of hydration of a concrete sample ([0054]; see also [0084]), comprising the steps of:
(a) mixing a concrete sample (310; [0050-51]; see also abstract and title) and placing the sample ([0051] “a portion of the batch of concrete is poured into the mobile calorimeter”) in a [container] ([0051]); 
(b) placing the [sample] in an insulated test cylinder (460; see fig. 4A in view of step 320 of fig. 3B; see fig. 4B element 455; [0061])

(d) transmitting the heat of hydration exotherm and cooling data of the concrete sample to a data processor (370; see also [0056-58] which teacch that this data is transmitted to at least the prediction module; see at least fig. 2A showing this data flow); 
(e) processing the data (via at least 500/156; see fig. 5 in view of figs. 1B and 2B) []; 
[];
(g) recording the heat of hydration data ([0054] teaches that the “heat flow generated by the hydration heat as the concrete sets” is transmitted to the master database; see step 350 in fig. 3B).
Radjy does not directly and specifically state regarding the container being a mold, that the processing is to determine the amount of heat to apply to the concrete sample to compensate for cooling and to maintain the temperature of the concrete at the heat of hydration exotherm level, (f) applying an amount of heat to the concrete test specimen sufficient to compensate for cooling and to maintain the temperature of the concrete at the heat of hydration exotherm level and (h) comparing the heat of hydration of the concrete sample to a standard.
However, Bois teaches measuring properties of cement calorimetrically (abstract; [0063]) with a mold defining a shape of the cement (10/20; [0032]; [0063]; [0047]; see fig. 1A) where heating devices may be positioned on a confinement enclosure for heating/regulating the curing of the sample (at least 15/16; [0139]; [0049-50]; see also fig. 2; and [0072]) such that the 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of concrete calorimetry of Radjy with the specific knowledge of using the cement calorimetric method with heating for equalizing the cement temperature and comparing to other results of Bois. This is because such a method allows for determining specific parameters regarding the cure of the shaped cement such as heat of hydration vs. progression of chemical reactions (see at least [0128] of Bois). This is important in order to provide an end user with information regarding the cement/concrete strength and cure progression.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Radjy as modified by Bois as applied to claim 1 above and further in view of Townsend et al. (US 4208907; hereinafter Townsend).

Regarding claim 5, Radjy and Bois lack direct and specific teaching that the plurality of heaters are spaced along a vertical extent of the surface of the test cylinder container.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the concrete calorimeter systems of Radjy and Bois with the specific knowledge of using plurality of independently controlled heaters of Townsend. This is because such an arrangement allows for accurately applying heat to the desired portions of the curing cement/concrete by controlling the temperature in multiple areas/zones. This is important in order to provide an end user with accurate cure information.

Regarding claim 6, Radjy and Bois lack direct and specific teaching that the plurality of heaters comprise a flexible heater tape positioned around the outer surface of the test cylinder container.
However, Townsend teaches that “suitable heater means for chamber 10 would include electrical tape, heating pads, and the like” (col. 8, lines 1-3) and may be positioned around an outer perimeter of a calorimetric cylinder (see at least fig. 1 in view of col. 8, lines 1-3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the concrete calorimeter systems of Radjy and Bois with the specific knowledge of using the electrical tape as a heater means of Townsend. This is because such use of heating tape allows for providing a well-known and 

Regarding claim 7, Radjy and Bois lack direct and specific teaching that the plurality of heaters define zones in which selected ones of the heaters are adapted to supply heat to the test cylinder container responsive to data from the plurality of sensors reflecting heat lost by the concrete test specimen to ambient environment.
However, Townsend teaches that heaters should be placed such that “objective is to provide uniform heat at all points in the reaction chamber” (col. 7, ¶ at 65 and on to col. 8) is obtained, further the heaters may be controlled such that “a zone temperature control can be achieved by placing thermocouples in each wall of the reaction chamber, with each zone being controlled independently by a separate temperature control unit” (col. 8, lines 11-14).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the concrete calorimeter systems of Radjy and Bois with the specific knowledge of using the plurality of independently controlled heaters of Townsend. This is because such an arrangement allows for accurately applying heat to the desired portions of the curing cement/concrete by controlling the temperature in multiple areas/zones. This is important in order to provide an end user with accurate cure information.

 Regarding claim 8, Radjy teaches that the insulation space between interior walls of the thermal chamber and exterior walls of the heat well subassembly includes space above the test cylinder container (see fig. 4B).

However, Townsend teaches “It is preferred to cover the entire outer surface of chamber 10 with a layer 20 of high temperature insulation material.” (col. 3, ¶ at 67 and onto col. 4) where the insulation may be “a high temperature, alumina-silica ceramic fiber” (col. 8, lines 47-49).
 Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the concrete calorimeter systems with spaces for air of Radjy and Bois with the specific knowledge of using surrounding insulation layer of Townsend. This is because such insulative layer allows for preventing exit of heat. This is important in order to allow the heaters to function more efficiently.


Regarding claim 9, Radjy and Bois lack direct and specific teaching that the insulation material comprises a microporous insulation material including inorganic silicates and glass fibers.
However, Townsend teaches “It is preferred to cover the entire outer surface of chamber 10 with a layer 20 of high temperature insulation material.” (col. 3, ¶ at 67 and onto col. 4) where the insulation may be “a high temperature, alumina-silica ceramic fiber” (col. 8, lines 47-49).
 Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the concrete calorimeter systems with spaces for air of Radjy and Bois with the specific knowledge of using surrounding insulation .

Claims 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Radjy as modified by Bois as applied to claim 1 above and further in view of Fesmire et al. (US 20100318316; hereinafter Fesmire).

Regarding claim 10, Radjy and Bois lack direct and specific teaching that the plurality of temperature sensors comprise temperature resistance detectors.
However, Fesmire teaches that resistance temperature detectors are known to be useful in calorimetric systems (see at least abstract regarding the calorimetric system; see claim 24 reciting “temperature sensors are selected from a group consisting of thermocouples, resistance temperature detectors, and silicon diodes” – emphasis added).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the concrete calorimeter systems with temperature sensors of Radjy and Bois with the specific knowledge of using resistance detectors for temperature sensing of Townsend. This is because such sensors are accurate and robust.

Regarding claim 11, Radjy teaches that the plurality of temperature sensors [] spaced in vertical and circumferential relation to each other (see fig. 4D) [] on a cover (see 635 in fig. 6) [].
Radjy lacks direct and specific teaching that the sensors are temperature resistance detectors on inner surface of the test cylinder container, and bottom of the test cylinder container.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the concrete calorimeter of Radjy with the specific knowledge of using the cement calorimetric device having specific placement of the sensors inside a mold for the sample cement of Bois. This is because such a sensor arrangement allows for determining specific parameters regarding the cure of the shaped cement such as heat of hydration vs. progression of chemical reactions (see at least [0128] of Bois). This is important in order to provide an end user with information regarding the cement/concrete strength and cure progression.
Radjy and Bois lack direct and specific teaching that the sensors are temperature resistance detectors.
However, Fesmire teaches that resistance temperature detectors are known to be useful in calorimetric systems (see at least abstract regarding the calorimetric system; see claim 24 reciting “temperature sensors are selected from a group consisting of thermocouples, resistance temperature detectors, and silicon diodes” – emphasis added).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the concrete calorimeter systems with temperature sensors of Radjy and Bois with the specific knowledge of using resistance detectors for temperature sensing of Townsend. This is because such sensors are accurate and robust.

Regarding claim 12, Radjy and Bois lack direct and specific teaching that a. the thermal chamber includes an enlarged-diameter flange extending laterally outwardly from the top opening of the thermal chamber; b. the lid includes an enlarged-diameter flange extending laterally outwardly from a centrally positioned void; and c. at least one connector is provided for connecting the lid to the top opening of the thermal chamber.
However, Fesmire teaches a calorimetric chamber with a flange (see fig. 2 at the connection line between the chamber and lid showing this flange]); a lid (104; see fig. 2; [0053]); and connector(s) for connecting the lid to the top of the thermal chamber ([0013] teaches that the lid is “a lid attachable and sealable to a lower cylindrical portion” see fig. 2; see also [0049]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the concrete calorimeter systems with temperature sensors of Radjy and Bois with the specific knowledge of using the attachable flanged lid and chamber of Townsend. This is because such flanged attachment is important in order to attach and seal the lid (see [0013] of Townsend).

Regarding claim 17, Radjy teaches that an adiabatic concrete calorimeter according to claim 3 (see treatment of claim 3 above), wherein the insulation space between interior walls of the thermal chamber and exterior walls of the heat well subassembly includes space above the test cylinder container (see fig. 4B; [0061]), between the test cylinder container and the interior walls of the thermal chamber (see fig. 4B; [0061]).
 Radjy and Bois lack direct and specific teaching of space in a bottom of the thermal chamber, and further wherein the insulation space includes an insulation material.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the concrete calorimeter systems with temperature sensors of Radjy and Bois with the specific knowledge of using the insulation and lower/bottom location of insulation space of Fesmire. This is because such insulative layer allows for preventing exit of heat. This is important in order to allow the heaters to function more efficiently.


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Radjy (US 20170343527) in view of Bois et al. (US 20130192382; hereinafter Bois) and further in view of Townsend et al. (US 4208907; hereinafter Townsend) and Fesmire et al. (US 20100318316; hereinafter Fesmire).

Regarding claim 13, Radjy teaches an adiabatic concrete calorimeter (abstract; [0084]), comprising: 
a. a thermal chamber (400; see fig. 4A); 
b. a heat well subassembly (at least 460 and constituent components) for being positioned in the thermal chamber (see figs. 4A-B) and defining an insulation space (small volume of air 455 separates 460 and 400; [0061]; see also 664; [0079]; fig. 6) between interior walls of the 
i. a test cylinder container (460)  for being positioned in the thermal chamber (see figs. 4A-B); []
c. a plurality of temperature sensors (at least the plurality of sensors 109/409/489 which may be temperature sensors - [0066] in view of [0036] which teaches that “one or more sensors 109, which may include … temperature sensors”; see also fig. 2A; see also heat flow sensors 108/408/488) positioned along a vertical extent of the surface of the test cylinder container (see fig. 4D) for sensing the temperature of the concrete test specimen ([0058] teaches that the sensors 109 produce data –temperature data- related to “the concrete mixture”; see at least figs. 2A and 4B showing positioning), [] 
e. a controller (at least 156; see also 500; figs. 1B, 2B and 5) for determining the rate and degree of heat loss of the concrete test specimen based on temperature data transmitted from the temperature sensors ([0055-58]; see figs. 2A and 2B showing such data transmission) and 
f. a data store (at least 502/178/296; see figs. 5, 1B and 2B) for recording and storing data transmitted to and from the controller (see [0069-78]; se figs. 1B, 2B and 5 showing data flow in view of [0077]).
Radjy does not directly and specifically state regarding ii. a test cylinder mold adapted to be positioned in the test cylinder container for defining the shape of a concrete test specimen formed in the test cylinder mold; the plurality of temperature sensors positioned on an inner surface of the test cylinder container; defining zones in which selected ones of the sensors transmit data to the controller reflecting the temperature of the concrete test specimen in the defined zones, and further wherein the temperature resistance detectors (see 112(b) section above 
d. a plurality of electrically-energized heaters positioned on a surface of the test cylinder container and spaced along a vertical extent of the surface of the test cylinder container for applying heat to the test cylinder container; and outputting data to the heaters whereby the heaters supply heat to the concrete test specimen sufficient to compensate for heat losses to an ambient environment and maintain the heat of hydration of the concrete test specimen.
However, Bois teaches measuring properties of cement calorimetrically (abstract; [0063]) with a mold defining a shape of the cement (10/20; [0032]; [0063]; [0047]; see fig. 1A) having temperature sensors ([0031] “the device comprises one or more … temperature sensors”) on the inside of the mold ([0057] “Complementary sensors, for example ... temperature ... sensors, may be provided inside the mold 10”) where heating devices may be positioned on a confinement enclosure for heating/regulating the curing of the sample (at least 15/16; [0139]; [0049-50]; see also fig. 2; and [0072]) such that the measurement data from the temperature sensors is used/output to control the heaters to maintain the cement sample’s heat (see at least [0116] “applying a set temperature value such that the temperature of the heating collar ... is always equal to the temperature of the cement, a temperature measured by means of measurement sensors such as thermocouples”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the concrete calorimeter of Radjy with the specific knowledge of using the cement calorimetric device having specific placement of the sensors inside a mold for the sample cement and having heating devices for controlling the heat 
Radjy and Bois lack direct and specific teaching of the heaters being positioned along a vertical extent of the surface of the test cylinder container; defining zones in which selected ones of the sensors transmit data to the controller reflecting the temperature of the concrete test specimen in the defined zones, and further wherein the temperature resistance detectors (see 112(b) section above for interpretation of this limitation) are spaced in vertical and circumferential relation to each other on inner surface of the test cylinder container, and on a cover and bottom of the test cylinder container;
However, Townsend teaches that heaters should be placed such that “objective is to provide uniform heat at all points in the reaction chamber” (col. 7, ¶ at 65 and on to col. 8) is obtained, further the heaters may be controlled such that “a zone temperature control can be achieved by placing thermocouples in each wall of the reaction chamber, with each zone being controlled independently by a separate temperature control unit” (col. 8, lines 11-14).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the concrete calorimeter systems of Radjy and Bois with the specific knowledge of using plurality of independently controlled heaters of Townsend. This is because such an arrangement allows for accurately applying heat to the desired portions of the curing cement/concrete by controlling the temperature in multiple areas/zones. This is important in order to provide an end user with accurate cure information.
resistance temperature detectors, and silicon diodes” – emphasis added).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the concrete calorimeter systems with temperature sensors of Radjy, Bois, and Townsend with the specific knowledge of using resistance detectors for temperature sensing of Townsend. This is because such sensors are accurate and robust.

Regarding claim 14, Radjy teaches that the sensors are spaced in a plurality of vertical tiers at 90 degree angles to each other (see at least figs. 4C and 4D).
Radjy does not directly and specifically state regarding the sensors being around an inner side wall of the test cylinder container (teaching the sensors on the thermal chamber as cited above).
However, Bois teaches positioning the sensors in the mold ([0057]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the concrete calorimeter of Radjy with the specific knowledge of using the cement calorimetric device having specific placement of the sensors with respect to a container for the sample of Bois. This is because such an arrangement allows for accurately determining specific parameters regarding the cure of the shaped cement such as heat of hydration vs. progression of chemical reactions (see at least [0128] of Bois). This 

Regarding claim 15, Radjy and Bois lack direct and specific teaching that the plurality of heaters comprise a flexible heater tape positioned around the outer surface of the test cylinder container.
However, Townsend teaches that “suitable heater means for chamber 10 would include electrical tape, heating pads, and the like” (col. 8, lines 1-3) and may be positioned around an outer perimeter of a calorimetric cylinder (see at least fig. 1 in view of col. 8, lines 1-3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the concrete calorimeter systems of Radjy and Bois with the specific knowledge of using the electrical tape as a heater means of Townsend. This is because such use of heating tape allows for providing a well-known and simple to apply heating means. This is important in order to provide a stable and robust heating to the calorimetric system.

Regarding claim 16, Radjy and Bois lack direct and specific teaching that the plurality of heaters define zones in which selected ones of the heaters are adapted to supply heat to the test cylinder container responsive to data from the plurality of sensors reflecting heat lost by the concrete test specimen to ambient environment.
However, Townsend teaches that heaters should be placed such that “objective is to provide uniform heat at all points in the reaction chamber” (col. 7, ¶ at 65 and on to col. 8) is obtained, further the heaters may be controlled such that “a zone temperature control can be 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the concrete calorimeter systems of Radjy and Bois with the specific knowledge of using the plurality of independently controlled heaters of Townsend. This is because such an arrangement allows for accurately applying heat to the desired portions of the curing cement/concrete by controlling the temperature in multiple areas/zones. This is important in order to provide an end user with accurate cure information.

Allowable Subject Matter
Claims 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record Radjy (US 20170343527), Bois et al. (US 20130192382), Townsend et al. (US 4208907), Wu (US 20150124851), and Fesmire et al. (US 20100318316), fail to specifically teach the invention as claimed. The specific limitations of a method of determining heat of hydration of a concrete test specimen with steps of providing a set point temperature value for an insulated cylinder; providing a plurality of internal temperature sensors defining zones which transmit data to a feedback controller regarding the concrete temperature in the zones; and applying heat to the concrete to compensate for cooling and maintain set point and the heat of hydration exotherm level in independent claim 19 when combined with utilizing the sensors to provide a process value reflecting an environmental temperature of a predicted environmental temperature also in independent claim 19 distinguish the present invention from the combined prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Ghods et al. (US 20180238820); abstract, [0248-252] and figs. 21-22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PHILIP L COTEY/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855